Case 16-25758        Doc 46     Filed 01/28/19     Entered 01/28/19 16:43:38          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 25758
         James Dennis Snell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/11/2016.

         2) The plan was confirmed on 11/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/27/2017, 02/28/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was Dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-25758             Doc 46         Filed 01/28/19    Entered 01/28/19 16:43:38                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,277.54
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $10,277.54


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,364.20
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $447.26
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,811.46

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AAA Checkmate LLC                       Unsecured      1,577.00            NA              NA            0.00        0.00
 AAA Insurance                           Unsecured          40.00           NA              NA            0.00        0.00
 Advocate Christ Hospital                Unsecured         100.00           NA              NA            0.00        0.00
 American InfoSource LP                  Unsecured         924.81      1,629.03        1,629.03           0.00        0.00
 Beth Ledvora MD                         Unsecured         140.00           NA              NA            0.00        0.00
 Broadway Financial                      Unsecured         654.41        458.64          458.64           0.00        0.00
 Brother Loan & Finance Co.              Unsecured           0.00           NA              NA            0.00        0.00
 Capital One Bank                        Unsecured         879.00        920.95          920.95           0.00        0.00
 Capital One Bank                        Unsecured      2,809.00       3,009.90        3,009.90           0.00        0.00
 Castle Payday                           Unsecured      2,183.75            NA              NA            0.00        0.00
 Chase Bank                              Unsecured         471.00           NA              NA            0.00        0.00
 CITI                                    Unsecured      1,715.00            NA              NA            0.00        0.00
 City of Chicago                         Unsecured     15,000.00            NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured          60.00         73.20           73.20           0.00        0.00
 Commonwealth Edison Company             Unsecured          67.59           NA              NA            0.00        0.00
 Cook County Treasurer                   Secured       10,709.00       2,984.54        2,984.54           0.00        0.00
 Credit ONE BANK NA                      Unsecured           0.00           NA              NA            0.00        0.00
 Credit Union 1                          Unsecured            NA         729.29          729.29           0.00        0.00
 Credit Union 1                          Secured       23,102.00     23,831.29        23,102.00      4,624.01    1,842.07
 Credit Union 1                          Unsecured      2,003.00       1,783.69        1,783.69           0.00        0.00
 Fifth Third Bank                        Unsecured      1,655.00            NA              NA            0.00        0.00
 Group Benefit Associates                Unsecured         327.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         54.40           54.40           0.00        0.00
 Illinois Dept of Revenue 0414           Priority          301.00        246.59          246.59           0.00        0.00
 Illinois Dept of Revenue 0414           Priority            0.00      1,132.00        1,132.00           0.00        0.00
 Illinois Lending                        Unsecured         459.21           NA              NA            0.00        0.00
 Minnesota Life Insurance                Unsecured         552.00           NA              NA            0.00        0.00
 Payday Loan Store                       Unsecured         590.46        704.61          704.61           0.00        0.00
 Personal Finance Company                Unsecured      4,002.00            NA              NA            0.00        0.00
 Pinnacle Properties                     Unsecured      2,935.00            NA              NA            0.00        0.00
 Porania LLC                             Unsecured      1,666.11       1,200.00        1,200.00           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-25758        Doc 46      Filed 01/28/19     Entered 01/28/19 16:43:38             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $23,102.00          $4,624.01           $1,842.07
       All Other Secured                                  $2,984.54              $0.00               $0.00
 TOTAL SECURED:                                          $26,086.54          $4,624.01           $1,842.07

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,378.59               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,378.59               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,563.71               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,811.46
         Disbursements to Creditors                             $6,466.08

 TOTAL DISBURSEMENTS :                                                                     $10,277.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
